OMB APPROVAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB Number: Expires: Estimated average burden hours per response 3235-0058 May 31, 2012 FORM 12b-25 SEC FILE NUMBER 001-9232 NOTIFICATION OF LATE FILING CUSIP NUMBER (Check One): ýForm 10-K ›Form 20-F ›Form 11-K › Form 10-Q ›Form 10-D ›Form N-SAR ›Form N-CSR For Period Ended: October 31, 2010 › Transition Report on Form 10-K › Transition Report on Form 20-F › Transition Report on Form 11-K › Transition Report on Form 10-Q › Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Volt Information Sciences, Inc. Full Name of Registrant Former Name if Applicable 1065 Avenue of the Americas Address of Principal Executive Office (Street and Number) New York, New York 10018 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report or Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, or the transition report or portion thereof, could not be filed within the prescribed time period. As previously reported, Volt Information Sciences, Inc. (“Company”) is in the process of restating its financial statements as at and for the fiscal years ended October 28, 2007 and November 28, 2008 and quarterly periods through May 3, 2009 and has not determined whether any restatements of other periods prior to fiscal 2007 will be required.The Company has filed a Notification of Late Filing on Form 12b-25 with respect to its Annual Report on Form 10-K for the year ended November 1, 2009, and has filed Notifications of Late filings on Form 12b-25 with respect to its Quarterly Reports on Form 10-Q for its third quarter of fiscal 2009 and the first three quarters of fiscal 2010.In order to be in a position to prepare audited financial statements for the fiscal year ended October 31, 2010, the Company must first prepare and finalize audited financial statements for fiscal years prior to October 31, 2010, which entails completing the restatement process. As a result, the Company’s Annual Report on Form 10-K for the fiscal year ended October 31, 2010 could not, without unreasonable effort and expense, be filed before its January 14, 2011 due date, nor can it be filed by January 31, 2011, the extended due date of such report. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification: Jack Egan 704-7970 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s). YESo No x The Company has not filed its Quarterly Reports on Form 10-Q for the quarters ended August 2, 2009, January 31, 2010, May 2, 2010 and July 31, 2009 nor its Annual Report on Form 10-K for the year ended November 1, 2009, and, as noted above, may restate financial statements in various other reports. Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?YES xNo o If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of results cannot be made. As a result of the pending restatements discussed above in Part III, it is not possible to make a reasonable estimate of the Company’s consolidated results of operations for either of the fiscal years ended November 1, 2009 or October 31, 2010, nor to quantify any significant change in the Company’s consolidated results of operations between fiscal 2009 and fiscal 2010 until the Company prepares financial statements for fiscal 2009 and fiscal 2010 and determines how each fiscal year will be impacted by the restatements. Volt Information Sciences, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date January 18, 2011 By: /s/ Jack Egan Jack Egan, Senior Vice President and Chief Financial Officer INSTRUCTION:The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative's authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001).
